Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 7/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“sensing unit” in claim(s) 1, 3 and 6.
“linearization module” in claim(s) 4, 13 and 17.
“HDR module” in claim(s) 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (US 9451173; IDS).
Regarding claim 1, Kang teaches An image sensor (Fig. 1A) comprising:
a sensing unit (10) configured to generate a first image of an object, a second image of the object, and a third image of the object, the first image having a first luminance, the second image having a second luminance, and the third image having a third luminance, wherein the first luminance, the second luminance, and the third luminance are different from each other (col. 7, lines 28-52; col. 8,lines 29-40; col. 9, lines 1-49; in the HDR mode, the image sensor 10 generates a long exposure image and a short exposure image [different exposure times]; in the auto-exposure mode, the image sensor generates a normal third image having a reference exposure time different from the exposure times of the first image and the second image);
a pre-processor (20) configured to merge the first image and the second image to generate a merged image (Fig. 2; col. 7, lines 28-52; col. 9, lines 36-49; pre-processor 20 interpolates the long exposure image and the short exposure image to generate a merged HDR image); and


Regarding claim 2, Kang teaches the image sensor of claim 1, wherein the pre-processor is further configured to perform linearization processing on the first image and the second image to generate the merged image (Fig. 2; col. 7, lines 28-52; col. 9, lines 36-49; pre-processor 20 performs HDR processing as linearization processing on the long and short images to generate the merged HDR image).

Regarding claim 3, Kang teaches the image sensor of claim 1, wherein the sensing unit is further configured to generate the first image of the object based on a first exposure time, the second image of the object based on a second exposure time, and the third image of the object based on a third exposure time, and wherein the first exposure time and the second exposure time are shorter than the third exposure time (col. 8,lines 29-40; col. 9, lines 1-64; the reference/third exposure time of the third image captured at a later time can be configured to be longer than previous exposure times of the first exposure time and the second exposure time).

Regarding claim 4, Kang teaches the image sensor of claim 1, wherein the pre-processor comprises:
a signal processor (21-24) configured to perform image processing on the first image, the second image, and the third image (Fig. 1A; col. 7, lines 28-52); and
a linearization module (23) configured to perform linearization processing on the first image and the second image to generate the merged image (Fig. 2; col. 7, lines 28-52; col. 9, lines 36-49; pre-

Regarding claim 10, Kang teaches the image sensor of claim 1, wherein the external processor is configured to perform linearization processing and dynamic range compression on the third image and the merged image (claim 10 is directed to ‘the external processor’ which is a limitation or a function of the external processor, while claim 1 is directed to an image sensor; the external processor performs the functions in claim 10, not the image sensor. Thus, the feature of claim 10 has no patentable weight to the image sensor of claim 1).

Regarding claim 16, Kang teaches An image sensor (Fig. 1A) comprising:
a pixel array configured to convert optical signals incident thereon into electrical signals based on different exposure times (Figs. 3; col. 6, lines 14-25);
a readout circuit configured to generate a first exposure image having a first exposure time, a second exposure image having a second exposure time, and a third exposure image having a third exposure time based on the electrical signals, wherein the first exposure time is a longest exposure time among the first exposure time, the second exposure time, and the third exposure time, and wherein the third exposure time is a shortest exposure time among the first exposure time, the second exposure time, and the third exposure time (col. 6, lines 14-25; col. 7, lines 28-52; col. 8,lines 29-40; col. 9, lines 1-49; in the HDR mode, the image sensor 10 generates a long exposure image and a short exposure image [different exposure times]; in the auto-exposure mode, the image sensor generates a normal third image having a reference exposure time different from the exposure times of the first image and the second image);

an interface circuit configured to output the first exposure image and the merged image to an external processor (Fig. 1A; col. 7, lines 28-52; the pre-processor 20 has an interface circuit to output the normal third image and the merged HDR image to the external application processor 30).

Claim(s) 11, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US 20180167544).
Regarding claim 11, Jeong teaches An image processing system (Figs. 9, 19) comprising:
an image sensor (100) configured to generate a first image based on a first exposure time (E2), a second image based on a second exposure time (E3), and a third image based on a third exposure time (E1), wherein the first exposure time, the second exposure time, and the third exposure time are different from each other (Figs. 5), merge the first image and the second image to generate a merged image (SF21), output first image data (SF21) based on the merged image and second image data (SF11) based on the third image (Figs. 1-5; paras. 0035, 0059, 0084, 0087-0090); and
an image processor (200) configured to receive the first image data and the second image data and generate a high dynamic range (HDR) image (CF11) having an increased dynamic range based on the first image, the second image, and the third image using the first image data and the second image data (Figs. 1-5, 9, 19; paras. 0035, 0059, 0084, 0087-0090; combine SF11 and merged image SF21 to generate HDR image CF11).

Regarding claim 12, Jeong teaches the image processing system of claim 11, wherein the image processor comprises an HDR module configured to perform image processing images for dynamic range extension (Figs. 1-5, 9, 19; paras. 0117-0119; combine SF11 and merged image SF21 to generate HDR image CF11).

Regarding claim 15, Jeong teaches the image processing system of claim 11, wherein the image processor is further configured to output the HDR image as one frame of a preview image or a video (Fig. 19).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 9451173; IDS) in view of Hasu et al (US 20130202202).
Regarding claim 5, Kang teaches everything as claimed in claim 4, but fails to teach
wherein the pre-processor further comprises:
a line buffer storing a plurality of pixel values corresponding to lines of the first image and the second image.
However, in the same field of endeavor Hasu teaches
wherein the pre-processor further comprises:
a line buffer (30) storing a plurality of pixel values corresponding to lines of the first image and the second image (Fig. 1; paras. 0049-0051,0064, 0068, 0069; buffer 30 stores lines of images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hasu in Kang to have wherein the pre-processor further comprises: a line buffer storing a plurality of pixel values corresponding to lines of the first image and the second image for providing an image buffer allowing a higher frame rate of HDR processing yielding a predicted result.

Regarding claim 6, the combination of Kang and Hasu teaches everything as claimed in claim 5. In addition, Hasu teaches wherein the sensing unit is further configured to output the first image, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hasu in the combination of Kang and Hasu to have wherein the sensing unit is further configured to output the first image, the second image, and the third image to the pre-processor according to a time division method in units of lines for performing rolling readout images allowing a higher frame rate of HDR image data to be obtained yielding a predicted result.

Regarding claim 7, Kang teaches everything as claimed in claim 4, but fails to teach
wherein the pre-processor further comprises: a frame buffer storing an image among the first image and the second image.
However, in the same field of endeavor Hasu teaches
wherein the pre-processor further comprises: a frame buffer storing an image among the first image and the second image (Figs. 1, 2; paras. 0049-0051,0064, 0068, 0069; buffer 30 storing different exposure frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hasu in Kang to have wherein the pre-processor further comprises: a frame buffer storing an image among the first image and the second image for providing an image buffer allowing a higher frame rate of HDR processing yielding a predicted result.

Regarding claim 17, Kang teaches everything as claimed in claim 16. In addition, Kang teaches
wherein the pre-processor comprises:

a linearization module (23) configured to perform linearization processing to increase a dynamic range by merging the second exposure image and the third exposure image (Fig. 2; col. 7, lines 28-52; col. 9, lines 36-49; pre-processor 20 performs HDR processing as linearization processing on the long and short images to generate the merged HDR image),
but fails to teach
wherein the pre-processor comprises:
a line buffer storing a pixel value corresponding to a plurality of lines of the second exposure image received before receiving a first line of the third exposure image.
However, in the same field of endeavor Hasu teaches
wherein the pre-processor comprises:
a line buffer storing a pixel value corresponding to a plurality of lines of the second exposure image received before receiving a first line of the third exposure image (Figs. 1, 2; paras. 0038, 0039, 0049-0051,0064, 0068, 0069; buffer 30 stores lines of different exposure images sequentially; Kang teaches receiving a pixel line of long and short exposure images before receiving a line of a reference image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hasu in Kang to have wherein the pre-processor comprises: a line buffer storing a pixel value corresponding to a plurality of lines of the second exposure image received before receiving a first line of the third exposure image for providing an image buffer allowing a higher frame rate of HDR processing yielding a predicted result.

Regarding claim 18, the combination of Kang and Hasu teaches everything as claimed in claim 17. In addition, Kang teaches
wherein the signal processor (21, 22) is further configured to perform image processing of at least one of black level compensation, lens shading compensation, crosstalk compensation, and bad pixel correction (Fig. 1A; col. 7, lines 28-52).

Regarding claim 19, the combination of Kang and Hasu teaches everything as claimed in claim 17. In addition, Kang teaches
wherein the readout circuit is configured to generate a fourth exposure image having a fourth exposure time, wherein the fourth exposure time is shorter than the first exposure time and longer than the second exposure time, and wherein the interface circuit is further configured to output the first exposure image, the fourth exposure image, and the merged image to the external processor (col. 7, lines 28-52; col. 8,lines 29-40; col. 9, lines 1-49; the pre-processor 20 has an interface circuit to output a normal fourth image captured at a different adjusted reference exposure time at different time and the merged HDR image to the external application processor 30).

Claim(s) 8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 9451173; IDS) in view of Nishikawa et al (US 10136080; IDS).
Regarding claim 8, Kang teaches everything as claimed in claim 1, but fails to teach
wherein a first number of bits of a first pixel value of a pixel included in the merged image is greater than a second number of bits of a second pixel value of the pixel included in the third image.
However, in the same field of endeavor Nishikawa teaches
wherein a first number of bits of a first pixel value of a pixel included in the merged image is greater than a second number of bits of a second pixel value of the pixel included in the third image (Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nishikawa in Kang to have wherein a first number of bits of a first pixel value of a pixel included in the merged image is greater than a second number of bits of a second pixel value of the pixel included in the third image for providing higher quality HDR image data while improving image data transfer bandwidth allowing higher frame rate yielding a predicted result.

Regarding claim 9, Kang teaches everything as claimed in claim 1. In addition, Kang teaches
wherein the interface circuit is further configured to output the third image to the external processor (Fig. 1A; col. 7, lines 28-52; the pre-processor 20 has an interface circuit to output the normal third image and the merged HDR image to the external application processor 30),
but fails to teach
further comprising a compressor configured to compress the merged image to generate a compressed image, wherein the interface circuit is further configured to output the compressed image to the external processor.
However, in the same field of endeavor Nishikawa teaches
further comprising a compressor configured to compress the merged image to generate a compressed image, wherein the interface circuit is further configured to output the compressed image to the external processor (Fig. 1; col. 5, lines 38-67; col. 6, lines 1-12; compress merged HDR image and output it to the external processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nishikawa in Kang to have 

Regarding claim 20, Kang teaches everything as claimed in claim 16, but fails to teach
further comprising a compressor configured to perform image compression to reduce a number of bits of each pixel value of the merged image.
However, in the same field of endeavor Nishikawa teaches
further comprising a compressor configured to perform image compression to reduce a number of bits of each pixel value of the merged image (Fig. 1; col. 5, lines 38-67; col. 6, lines 1-12; merged HDR image is 16bit being compressed into 12bit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Nishikawa in Kang to have further comprising a compressor configured to perform image compression to reduce a number of bits of each pixel value of the merged image for providing higher quality HDR image data while improving image data transfer bandwidth allowing higher frame rate yielding a predicted result.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180167544) in view of Ju et al (US 9535489; IDS).
Regarding claim 14, Jeong teaches everything as claimed in claim 11, but fails to teach
wherein the image sensor is further configured to compress the merged image to output a compressed image as the first image data, and wherein the image processor is further configured to decompress the compressed image to reconstruct the merged image.
However, in the same field of endeavor Ju teaches
wherein the image sensor (102_1) is further configured to compress the merged image to output a compressed image as the first image data (M1’), and wherein the image processor (104) is further configured to decompress the compressed image to reconstruct the merged image (Fig. 1; cols. 5, 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Ju in Jeong to have wherein the image sensor is further configured to compress the merged image to output a compressed image as the first image data, and wherein the image processor is further configured to decompress the compressed image to reconstruct the merged image for improving image data transfer allowing higher frame rate HDR image data yielding a predicted result.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696